Citation Nr: 0533991	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

The veteran's diabetes mellitus requires treatment consisting 
of no more than medication and restricted diet, and his 
diabetes mellitus has not resulted in any eye disability or 
end organ damage disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by letter dated in March 2002 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records for him.  The Board notes that 
the RO's March 2002 letter informed the veteran of the 
requirements needed to establish entitlement to service 
connection.  This notification, however, would also apply to 
the "downstream" issue of entitlement to a higher initial 
rating.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  
Pursuant to development conducted as a result the Board's 
July 2003 remand, VA then exceeded its duty to notify when 
the RO issued a development letter dated in May 2004 specific 
to the issue of entitlement to a higher rating.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  In 
response to the RO's May 2004 development letter, the veteran 
stated in June 2004 that all of his diabetes treatment was 
conducted by VA.  Pursuant to development conducted as a 
result of the Board's July 2003 remand, the record now 
contains the veteran's updated VA treatment records, as well 
as the reports from VA examinations conducted in March 2005.  
The record also contains reports from previous examinations 
conducted in November 1998, March 2002, and April 2002.
There are no identified, outstanding records requiring 
further development.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that this claim is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under Diagnostic Code 7913, a 20 percent rating 
requires insulin and a restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
when the disease requires the taking of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating 
requires the taking of insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating for diabetes 
mellitus requires more than one daily injection of insulin, 
restricted diet, and regulation of activities, to include 
avoidance of strenuous occupational and recreational 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  Note 1 to 
this code section instructs that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

The initial 20 percent evaluation assigned at the time of the 
grant of service connection was based on VA medical evidence 
that the veteran had been taking insulin and oral 
hypoglycemic agents since his 1997 diagnosis of diabetes.  
After a review of the evidence of record, the Board concludes 
that the requirements for a 40 percent evaluation or higher 
for diabetes mellitus have not been shown and that the 
requirements for a separate compensable evaluation have not 
been shown as well.  

Most significantly, the competent evidence does not show a 
regulation of activities, as required for a 40 percent 
evaluation under Diagnostic Code 7913.  In both his notice of 
disagreement and substantive appeal, the veteran reported his 
activities were restricted or regulated.  There is, however, 
no evidence that a competent medical source has ever 
restricted the veteran's activities as a means of treating 
diabetes.  If anything, the veteran has been encouraged to 
exercise more, and he has reported performing some level of 
exercise; this was noted in examination reports dated in 
March 2002 and March 2005.  

The VA examination reports, confirmed by periodic VA 
treatment reports and the veteran's own July 2003 hearing 
testimony, also document a severity of diabetes mellitus 
suggesting a higher evaluation is not warranted.  For 
instance, the veteran has acknowledged on several occasions 
that he has not been hospitalized for a hypoglycemic reaction 
since the initial diagnosis.  In November 2004, he told a VA 
treating physician that he was doing well.  The March 2005 VA 
examination report notes the November 2004 follow-up was the 
last time the veteran was seen for his diabetes.  The March 
2005 examiner described the veteran's diabetes as 
"relatively well controlled, without the need for frequent 
doctor visits."  

Finally, the evidence shows no compensable complications of 
diabetes that would warrant a separate evaluation.  The March 
2005 VA examination reports found no evidence of end organ 
damage or diabetic eye disease.  The veteran has erectile 
dysfunction as a result of his diabetes mellitus, but it was 
granted service connection in May 2002, at which time a 
noncompensable evaluation was assigned.       

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2005).  The preponderance is against the 
veteran's claim, and therefore, an initial evaluation in 
excess of 20 percent is not warranted for diabetes mellitus.   


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


